Citation Nr: 1716468	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  06-11 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to permanent incapacity for self-support of R.B.

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected degenerative joint disease of the bilateral knees.  

3.  Entitlement to service connection for sinus problems.  

4.  Entitlement to service connection for a heart disability.  

5.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for entitlement to service connection for low back pain with sciatica.  

6.  Entitlement to special monthly compensation (SMC) based on aid and attendance. 

7.  Entitlement to service connection for abdominal aortic aneurysm, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or degenerative joint disease of the bilateral knees. 

8.  Entitlement to service connection for traumatic brain injury (TBI), to include as secondary to service-connected PTSD.

9.  Entitlement to service connection for carpal tunnel syndrome (CTS) of the left upper extremity, to include as secondary to service-connected  bilateral knee degenerative joint disease.

10.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for diabetes mellitus, type II, to include as secondary to service-connected degenerative joint disease of the bilateral knees.

11.  Entitlement to an effective date earlier than May 20, 2013, for entitlement to SMC based on a single disability evaluated as 100 percent disabling with additional disabilities independently ratable at 60 percent.

12.  Entitlement to an effective date earlier than May 20, 2013, for the grant of a 60 percent evaluation for service-connected tinea versicolor of the chest, arms, and neck.

13.  Entitlement to an evaluation in excess of 60 percent for service-connected tinea versicolor of the chest, arms, and neck.

14.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) (also claimed as a lung condition).

15.  Whether new and material evidence has  been submitted sufficient to reopen a claim for entitlement to service connection for residuals of ureaplasma urealyticum (to include infertility, low sperm count, and low testosterone).

16.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for hypertension, to include as secondary to service-connected PTSD.

17.  Entitlement to an evaluation in excess of 10 percent for service-connected patellofemoral pain syndrome with degenerative joint disease, right knee.

18. Entitlement to an evaluation in excess of 10 percent for service-connected degenerative joint disease, left knee.

19.  Entitlement to service connection for erectile dysfunction as secondary to service-connected PTSD.

20.  Entitlement to service connection for fibromyalgia as secondary to service-connected PTSD.

21.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected PTSD.

22.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to service-connected PTSD.

23.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for a sleeping disorder, to include as secondary to service-connected PTSD.

24.  Whether a reduction in VA compensation benefits, effective July 1, 2009, is proper.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney-at-Law

ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to July 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from numerous rating decisions issued between 2005 and 2015.

The Board notes that additional medical evidence was associated with the claims file after the most recent statement of the case (SOC) and supplemental statement of the case (SSOC) were issued pertaining to the issues on appeal.  The Veteran was sent a June 2016 letter requesting that he indicate whether he wished to waive the right to have this evidence sent back to the Agency of Original Jurisdiction (AOJ) for consideration.  As neither the Veteran nor the representative responded to this letter, some of these issues have been remanded, as will be discussed below, to have the evidence considered by the AOJ.  However, as the newly received evidence is either redundant or not pertinent to several of the claims, determinations have been issued with regard to those claims with no prejudice to the Veteran. 
	
All issues not addressed in the "II. Analysis" portion of this decision are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A sinus condition is not etiologically related to a disease, injury, or event in service.

2.  By a July 2005 rating decision, the Veteran's application to reopen his previously denied claim for service connection for chronic low back pain with sciatic right side was denied on the basis that new and material evidence had not been submitted showing a relationship between his back condition and his active duty service. 

3.  Evidence received since the July 2005 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim for service connection for low back pain with sciatica.

4.  CTS of the left upper extremity is not etiologically related to a disease, injury, or event in service, to include his service-connected bilateral knee disability.

5.  By a May 2007 rating decision, the Veteran's claim for service connection for diabetes mellitus was denied on the basis that this condition neither occurred in nor was caused by service.

6.  Evidence received since the May 2007 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim for service connection for diabetes mellitus.

7.  The Veteran filed a claim for entitlement to an increased rating for service-connected tinea versicolor of the chest, arms, and neck on May 20, 2013.

8.  It is not factually ascertainable from the evidence of record that the Veteran was entitled to an evaluation in excess of 10 percent for service-connected tinea versicolor of the chest, arms, and neck prior to May 20, 2013.

9.  COPD is not etiologically related to a disease, injury, or event in service.

10.  By a September 2002 rating decision, the Veteran's claim of service connection for ureaplasms was denied on the basis that he had no post-service residuals from his in-service bacteria ureaplasms. 

11.  Evidence received since the September 2002 rating decision is cumulative and redundant, and does not raise a reasonable possibility of substantiating the claim for service connection for ureaplasma urealyticum (to include infertility, low sperm count, and low testosterone).

12.  By a March 2005 rating decision, the Veteran's claim of service connection for hypertension was denied on the basis that the evidence did not show that hypertension is related to service-connected PTSD, nor was there any evidence of this disability in service. 

13.  Evidence received since the March 2005 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim for service connection for hypertension.

14.  The evidence of record does not reflect that the Veteran has fibromyalgia.

15.  By a January 2004 rating decision, the Veteran's claim for service connection for a sleeping disorder was denied on the basis that this condition neither occurred in nor was caused by service.

16.  Evidence received since the January 2004 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim for service connection for a sleeping disorder.


CONCLUSIONS OF LAW

1.  A sinus condition was not caused or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The July 2005 rating decision denying the Veteran's application to reopen his previously denied claim for service connection for chronic low back pain with sciatic right side is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

3.  New and material evidence sufficient to reopen the Veteran's claim of service connection for low back pain with sciatica has been submitted.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  CTS of the left upper extremity was not caused or aggravated by active military service or by a service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304. 3.310 (2016).

5.  The May 2007 rating decision denying the Veteran's claim of service connection for diabetes mellitus is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

6.  New and material evidence sufficient to reopen the Veteran's claim of service connection for diabetes mellitus has been submitted.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

7.  The criteria for an effective date prior to May 20, 2013, for the grant of entitlement to a 60 percent rating for service-connected tinea versicolor of the chest, arms, and neck have not been met.  See 38 U.S.C.A. §§ 1155, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.118 (2016).

8.  COPD was not caused or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

9.  The September 2002 rating decision denying the Veteran's claim of service connection for a ureaplasma is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

10.  New and material evidence sufficient to reopen the Veteran's claim of service connection for an ureaplasma urealyticum (to include infertility, low sperm count, and low testosterone) has not been submitted.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

11.  The March 2005 rating decision denying the Veteran's claim of service connection for hypertension is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

12.  New and material evidence sufficient to reopen the Veteran's claim of service connection for hypertension has been submitted.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

13.  Fibromyalgia was not caused or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

14.  The January 2004 rating decision denying the Veteran's claim of service connection for a sleeping disorder is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

15.  New and material evidence sufficient to reopen the Veteran's claim of service connection for a sleeping disorder has been submitted.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's applications to reopen his previously denied claims for service connection for diabetes mellitus, hypertension, low back pain with sciatica, and a sleeping disorder, these applications, and only these applications, have been granted, as discussed below.  As such, the Board finds that any error related to the VCAA solely with regard to these applications are moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's other claims not being remanded in this determination, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VCAA letters from August 2011, June 2013, April 2014, and May 2015 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, and available, relevant VA and private medical records are in the file.  The Board finds that all available records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  The Veteran was provided a VA sinusitis examination in June 2012.  The examiner reviewed the claims file, examined the Veteran, and provided a detailed rationale for the opinion provided.  A March 2015 VA opinion was rendered pertaining to the Veteran's CTS of the left upper extremity claim and a November 2014 VA opinion was rendered pertaining to the Veteran's COPD claim, both of which were based on a review of the claims file and a detailed rationale.  As such, the Board finds these examination reports and opinions to be thorough, complete, and sufficient upon which to base a decision with regard to these claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board acknowledges that the Veteran has not been afforded a VA fibromyalgia examination.  However, as the claims file contains no medical evidence documenting a diagnosis of fibromyalgia, and the Veteran is not competent to diagnose himself with fibromyalgia, the Board finds that an examination is not warranted in this case. 

The Veteran underwent a VA skin examination most recently in June 2013.  A more current examination addressing the severity of the Veteran's service-connected tinea versicolor would have no impact on the Veteran's earlier effective date claim pertaining to this disability. 

With regard to an application to reopen a previously denied claim, VA's responsibility to assist the Veteran extends to requesting evidence from any new source identified by the claimant, and if that evidence is not new and material, the claim is not reopened, and VA has no further duties to the Veteran with respect to that particular claim.  VA does not have a duty to provide the Veteran with a VA examination if the claim is not reopened.  The VCAA explicitly stated that, regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim.  See 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2016).  Since no new and material evidence has been submitted in conjunction with the recent application to reopen his previously denied claim for claim for entitlement to service connection for residuals of ureaplasma urealyticum (to include infertility, low sperm count, and low testosterone), an examinations is not required.  The Board does note that a VA opinion was obtained on this matter in January 2015.  However, in the case of Woehlaert v. Nicholson, 21 Vet. App. 456 (2007), the Court held that the Board was not obligated to reopen a claim merely because the RO reopened the claim and undertook development such as obtaining a new examination or opinion.  Furthermore, in Woehlaert, the Court also held that the adequacy of any such examination or opinion is moot if the Board determines that new and material evidence has not been presented, although the Board must certainly consider the results of such an examination or opinion as it would any evidence of record.  Thus, any possible inadequacies of the January 2015 VA opinion with regard to the Veteran's application to reopen his claim are moot, as the Board is finding that new and material evidence has not been received to reopen the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).	

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1131 ; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2016).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310(b) (2016); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

1.  Entitlement to service connection for sinus problems.  

The Veteran is seeking entitlement to service connection for sinus problems.  In his October 2012 notice of disagreement (NOD), the Veteran asserted that he received in-service treatment for a sinus condition.

A review of his service treatment records reveals that he was noted as having an upper respiratory infection in November 1988 and resolving sinusitis in March 1989.

Post-service, the Veteran underwent a VA examination in June 2012, at which he was noted as having sinusitis and rhinitis.  Upon review of the claims file and examination of the Veteran, the examiner determined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran was seen in 1988 or 1989 during active duty for sinusitis/upper respiratory infection.  However, the examiner ultimately found that there was no documentation regarding chronicity.  According to the records, the Veteran has had the normal amount of colds and rhinitis (which resolve), but there is no indication of a chronic condition requiring intensive management at this time. 

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2016).  There is currently no medical evidence of record linking a sinus condition of any kind to service.  Moreover, the June 2012 VA opinion is the only opinion of record on the matter and specifically determined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  There is no probative medical evidence to the contrary on this matter. 

The Board notes the Veteran's assertions that his sinus condition is due to his military service.  With regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, as noted above, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, supra.

Here, the Veteran's reports of symptoms related to sinusitis and rhinitis are certainly capable of lay observation.  However, the Board finds that the causes of his currently diagnosed rhinitis and sinusitis are not capable of lay observation, as the Veteran does not have training in respiratory diseases.  As such, the Veteran's opinions are afforded little weight in the analysis of whether a nexus between his sinusitis and his service exists.

By contrast, as noted above, the medical professional who provided the June 2012 opinion reviewed the Veteran's file and offered opinions with supporting explanations as to why, in her medical judgment, the Veteran's sinusitis is not related to service.  As such, the Board places the most significant weight on the June 2012 medical opinion, which finds against service connection.  Thus, the Veteran's claim for service connection for a sinus condition must fail on a direct basis.  See Shedden, supra.
 
In summary, the Board finds that there is no competent medical evidence linking a current diagnosis of a sinus condition to service, the June 2012 VA opinion specifically did not link the Veteran's sinusitis or rhinitis to service, and the Veteran is not competent to link these disorders to his active duty service.  As such, the Board finds that the preponderance of the evidence is against the claim for service connection for a sinus disorder, and the benefit-of-the-doubt rule is not for application.  
 
2.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for entitlement to service connection for low back pain with sciatica.

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for low back pain with sciatica.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Veteran's claim for service connection for a back condition was initially denied in a 1998 rating decision.  He filed a notice of disagreement, and a statement of the case was issued in September 1998.  After an examination was done, an April 1999 rating decision confirmed and continued the denial, and a supplemental statement of the case was issued in April 1999.  The Veteran had 60 days to perfect an appeal; he did not do so.  After the appellate period expired, the Veteran asked if he could have an extension of time to perfect his appeal, and the RO informed him in an August 1999 letter that his request could not be granted because his time to appeal had already expired. The Veteran did not respond.  Therefore, the original denials of the back claim in 1998 and 1999 became final. 

The Veteran's application to reopen his claim for low back pain with sciatica was previously denied in a July 2005 rating decision.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2016).  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).   

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The basis for the July 2005 denial was that new and material evidence had not been submitted showing a relationship between the Veteran's back condition and his active duty service.  At the time of this denial, post-service medical records, statements submitted by the Veteran, and service treatment records were considered.  The new evidence submitted since this denial consists primarily of statements from the Veteran and VA and private medical records.  

With regard to the newly submitted private medical records, in a May 2011 private medical record from Family Chiropractic and Health Center, LLC, Dr. H found that 51 percent or more of the Veteran's lower back pain is a result of his bilateral knee disorder. 

As the newly submitted evidence suggests that the Veteran has a back condition that may be related to service by way of connection to a service-connected disability, the Board finds that this newly submitted evidence relates to an unestablished fact necessary to substantiate this claim.  As such, this claim is reopened.

However, the Board cannot, at this point, adjudicate the reopened claim, as further development is necessary.  This is detailed in the REMAND below.

3.  Entitlement to service connection for CTS of the left upper extremity, to include as secondary to service-connected  bilateral knee degenerative joint disease.

The Veteran is seeking entitlement to service connection for CTS of the left upper extremity as secondary to his service-connected bilateral knee disability.  The Veteran asserted in his May 2015 NOD that his CTS has resulted from the necessity of walking with a cane due to his service-connected knee condition. 

With regard to establishing service connection on a direct basis, under Robinson v. Shinseki, it was determined that claims which have no support in the record need not be considered by the Board, because the Board is not obligated to consider "all possible" substantive theories of recovery.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory.  Id.  

Therefore, in light of the Veteran's assertions, service connection need only be considered as secondary to his service-connected knee disabilities.  In this regard, a March 2015 VA opinion noted that neurosurgical clinical notes showed NCV/EMG consistent with left ulnar neuropathy and mild bilateral CTS.  The examiner found that there was no medical literature evidence to support that the use of a cane is related to the development of CTS.  Therefore, it is less likely as not that treatment of service-connected bilateral knees via his claimed use of a cane is related to CTS.  There is no medical evidence to the contrary. 

The Board notes the Veteran's assertions that his CTS is secondary to his service-connected knee disabilities.  Here, the Veteran reports of symptoms pertaining to CTS are certainly capable of lay observation.  However, the Board finds that the cause of his currently CTS is not capable of lay observation, as the Veteran does not have training in neurological diseases.  As such, the Veteran's opinion is afforded little weight in the analysis of whether a nexus between his CTS and his bilateral knee disability exists.

By contrast, as noted above, the medical professional who provided the March 2015 opinion reviewed the Veteran's file and offered an opinion with supporting explanations as to why, in her medical judgment, the Veteran's CTS is not related to his service-connected bilateral knee disability.  As such, the Board places the most significant weight on the March 2015 medical opinion, which finds against service connection.  Thus, the Veteran's claim for service connection for CTS of the left upper extremity must fail on a secondary basis.
 
In summary, the Board finds that there is no competent medical evidence linking a current diagnosis of CTS of the left upper extremity to his service-connected knee disabilities, the March 2015 VA opinion specifically did not link the Veteran's CTS of the left upper extremity to his service-connected knee disabilities, and the Veteran is not competent to link this disability to a service-connected disability.  As such, the Board finds that the preponderance of the evidence is against the claim for service connection for a CTS of the left upper extremity, and the benefit-of-the-doubt rule is not for application.  

4.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for diabetes mellitus, type II, to include as secondary to service-connected degenerative joint disease of the bilateral knees; and whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for a sleeping disorder, to include as secondary to service-connected PTSD.

The issues for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claims of entitlement to service connection for diabetes mellitus and for a sleeping disorder.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Veteran's claim for service connection for diabetes mellitus was previously denied in a May 2007 rating decision.  The Veteran's claim for service connection for a sleeping disorder was previously denied in a January 2004 rating decision    In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2015).  

The basis for the January 2004 and May 2007 denials was that these conditions neither occurred in nor were caused by service.  At the time of these denials, post-service medical records, statements submitted by the Veteran, and service treatment records were considered.

The new evidence submitted since this denial consists primarily of statements from the Veteran and VA and private medical records.  

With regard to the newly submitted private medical records, in a July 2013 private medical record, A.C., R.N, BSN, CCM, LNC, opined that the Veteran's obstructive sleep apnea and diabetes mellitus are at least as likely as not due to obesity secondary to physical and psychological limitations caused by pain as a result of his service-connected bilateral knee condition. 

As the newly submitted evidence suggests that the Veteran has diabetes mellitus and obstructive sleep apnea that may be related to service by way of connection to a service-connected disability, the Board finds that this newly submitted evidence relates to unestablished facts necessary to substantiate these claims.  As such, these claims are reopened.

However, the Board cannot, at this point, adjudicate the reopened claims, as further development is necessary.  This is detailed in the REMAND below.

5.  Entitlement to an effective date earlier than May 20, 2013, for the grant of entitlement to a 60 percent evaluation for tinea versicolor of the chest, arms, and neck.

The Veteran claims that an earlier effective date, prior to May 20, 2013, should be assigned for the grant of entitlement to a 60 percent evaluation for tinea versicolor of the chest, arms, and neck.

The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In such an instance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) (2016); Harper v. Brown, 10 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).

For claims received on or after March 24, 2015, VA amended its regulations governing how to file a claim.  The effect of the amendment was to standardize the process of filing claims, as well as the forms accepted, in order to increase the efficiency, accuracy, and timeliness of claims processing, and to eliminate the concept of informal claims.  See 38 C.F.R. § 3.155; 79 Fed. Reg. 57660-01.  However, prior to the effective date of the amendment, an informal claim was any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (a) (2016).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  Id.  In this case, the Veteran's claim was received prior to March 24, 2015.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that May 20, 2013, is the correct date for the grant of entitlement to a 60 percent evaluation for tinea versicolor of the chest, arms, and neck.  In this regard, the evidence of record clearly reflects that the RO awarded the Veteran a 60 percent evaluation for this disability, effective May 20, 2013, as this was the date the increased rating claim was received. 

Prior to May 20, 2013, the Veteran's tinea versicolor of the chest, arms, and neck was assigned a 10 percent evaluation.  On May 20, 2013, the Veteran submitted a claim for an increased rating for this disability.  Subsequently, he was granted a 60 percent evaluation with an effective date of May 20, 2013.  

As noted above, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  

Having reviewed the record, the Board finds that there is no indication that the Veteran submitted a claim for an increased rating prior to May 20, 2013.  Moreover, there is no medical evidence in the year prior to May 20, 2013, reflecting that this service-connected disability met the criteria for an evaluation in excess of 10 percent under Diagnostic Codes 7813-7806.  38 C.F.R. § 4.118 (2016).  In fact, there is no medical or lay evidence in the year prior to May 20, 2013, reflecting any treatment or complaints pertaining to this disability at all.     

The Board acknowledges the representative's argument in the April 2014 NOD that an earlier effective date should be assigned based on a legislative change, effective July 31, 2002.  However, the Board notes that the regulations pertaining to the assignment of effective dates are clear, as discussed above.  These regulations do not provide that an earlier effective date is available based solely on a legislative change that amends VA's rating criteria.  There are certainly provisions dealing with effective dates where there is a liberalizing law, but that is not the case here.  There was nothing in VA's amendments to the skin rating criteria that made it a liberalizing law.

In this case, there is simply no evidence of record making it factually ascertainable that the Veteran's service-connected tinea versicolor of the chest, arms, and neck met the criteria for an evaluation in excess of 10 percent prior to May 20, 2013, nor is there evidence suggesting that the Veteran submitted an increased rating claim prior to this date.  In light of this fact, the Board concludes that the preponderance of the evidence is against finding that an effective date prior to May 20, 2013, is warranted.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.
 
6.  Entitlement to service connection for COPD (also claimed as lung condition).

The Veteran is seeking entitlement to service connection for COPD.  Specifically, the Veteran asserted in a January 2015 statement that he was exposed to sand and debris from standing in a landing zone while helicopters were hovering overhead in service.  He also asserted that he was exposed to secondhand smoke and suggested that service at Camp Lejeune could have resulted in his COPD.

A review of his service treatment records does not reveal complaints, treatment, or diagnosis related to COPD.  Although, the Veteran was noted as having an upper respiratory infection in November 1988.

In November 2014, a VA medical opinion was rendered based on a review of the claims file.  The examiner noted that the Veteran claimed his COPD was related to his MOS as a landing support specialist in Iraq with exposure to sand and secondhand smoke and service at Camp Lejeune.  The examiner noted that, according to outpatient treatment records, the Veteran was diagnosed with COPD in 2004.  The examiner noted that, because of the lack of respiratory problems or treatment in service, and the latency between the service period ending in 1992 and the onset of respiratory symptoms and diagnosis of COPD in 2004, it is less likely as not that COPD is related to the Veteran's MOS as landing specialist in Iraq and exposure to environmental hazards/or secondhand smoke in service. 

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2016).  There is currently no medical evidence of record linking COPD to service.  Moreover, the November 2014 VA opinion is the only opinion of record on the matter and specifically determined it is less likely as not that COPD is related to the Veteran's MOS as a landing specialist in Iraq and exposure to environmental hazards/or secondhand smoke in service.  There is no probative medical evidence to the contrary on this matter. 

The Board notes the Veteran's assertion that his COPD is due to his military service.  Here, the Veteran's reports of symptoms related to COPD are certainly capable of lay observation.  However, the Board finds that the cause of his currently diagnosed COPD is not capable of lay observation, as the Veteran does not have training in respiratory diseases.  As such, the Veteran's opinions are afforded little weight in the analysis of whether a nexus between his COPD and his service exists.
By contrast, as noted above, the medical professional who provided the November 2014 opinion reviewed the Veteran's file and offered opinions with supporting explanations as to why, in her medical judgment, the Veteran's COPD is not related to service.  As such, the Board places the most significant weight on the November 2014 medical opinion, which finds against service connection.  Thus, the Veteran's claim for service connection for COPD must fail on a direct basis.  See Shedden, supra.

Additionally, the Board notes that in specific regard to the Veteran's assertions regarding Camp Lejeune, VA has recognized potential exposure to contaminants present in the base water supply prior to 1987, affecting Veterans who served at Camp Lejeune between 1957 and 1987.  As the Veteran did not begin active service until September 1988, the Veteran does not fall into this category of Veterans. 
 
In summary, the Board finds that there is no competent medical evidence linking a current diagnosis of COPD to service, the November 2014 VA opinion specifically did not link the Veteran's COPD to service, and the Veteran is not competent to link this disorder to his active duty service.  As such, the Board finds that the preponderance of the evidence is against the claim for service connection for COPD, and the benefit-of-the-doubt rule is not for application.  


7.  Whether new and material evidence has  been submitted sufficient to reopen a claim for entitlement to service connection for residuals of ureaplasma urealyticum (to include infertility, low sperm count, and low testosterone).

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for residuals of ureaplasma urealyticum (to include infertility, low sperm count, and low testosterone).  After review of the evidence of record, the Board finds that new and material evidence has not been submitted.

The Board notes that the Veteran was denied service connection for ureaplasma in a September 2002 rating decision.  The basis for the September 2002 denial of this claim was that the Veteran had no post-service residuals from his in-service bacteria ureaplasma.  At the time of this denial, post-service medical records, statements submitted by the Veteran, and service treatment records were considered.  The new evidence submitted since this denial consists primarily of statements submitted by the Veteran, generic medical literature, private medical records, and VA medical records.  

With regard to the newly submitted VA and private medical records, these records do not reflect that the Veteran has current residuals of his in-service bacteria ureaplasma.  In fact, a January 2015 VA medical opinion specifically indicated that, unless all of the Veteran's 6 children were conceived prior to his 1991 diagnosis of this infection, it would be less likely as not that the Veteran had infertility due to this infection.  (From the Veteran's reports, at least 2 of these children were born after 1991.)  As such, these newly submitted records cannot be considered material, in that they do not relate to an unestablished fact necessary to substantiate the claim.  There is no new evidence otherwise suggesting he has residuals from the in-service disease.  Thus, the VA and private medical records are not deemed to be new and material evidence for the purpose of reopening this claim.

With regard to the Veteran's lay statements, the Board notes that the Veteran has asserted that he developed this disability as a result of his active duty service.  With respect to the previously denied claim, the Veteran had asserted in his January 2002 claim that he was treated for this condition in service.  The Board finds that statements submitted in conjunction with the claim to reopen are duplicative of evidence previously submitted, as the Veteran has already made the same assertions.  As such, this evidence cannot be considered new, and the Veteran's statements are not deemed to be new and material evidence for the purpose of reopening these claims.

With regard to the generic medical literature submitted by the Veteran, to specifically include the literature from Mayo Clinic, the Board acknowledges that this literature discusses low sperm count and the possible complications of infections.  However, as these generic texts do not address the facts in this particular Veteran's own case, the Board finds that they do not raise a reasonable possibility of substantiating the claim. As such, this evidence cannot be considered new and material evidence for the purpose of reopening this claim.

Although the Board is sympathetic to the Veteran's health difficulties, no new and material evidence has been received sufficient to reopen this claim.  Until the Veteran meets the threshold burden of submitting new and material evidence sufficient to reopen this claim, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

8.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for hypertension, to include as secondary to service-connected PTSD.

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for hypertension.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Veteran's claim for service connection for hypertension was previously denied in a March 2005 rating decision.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2015). 
 
The basis for the March 2005 denial was that the evidence did not show that hypertension is related to service-connected PTSD, nor is there any evidence of this disability in service.  At the time of this denial, post-service medical records, statements submitted by the Veteran, and service treatment records were considered.  The new evidence submitted since this denial consists primarily of statements from the Veteran and VA and private medical records.  

With regard to the newly submitted private medical records, a June 2005 VA medical record noted that the Veteran had hypertension, aggravated by severe chronic PTSD.  As the newly submitted evidence suggests that the Veteran's hypertension may be related to his service-connected PTSD, the Board finds that this newly submitted evidence relates to an unestablished fact necessary to substantiate this claim.  As such, this claim is reopened.

However, the Board cannot, at this point, adjudicate the reopened claims, as further development is necessary.  This is detailed in the REMAND below.

9.  Entitlement to service connection for fibromyalgia as secondary to service-connected PTSD.

The Veteran is seeking entitlement to service connection for fibromyalgia as secondary to service-connected PTSD

A review of his service treatment records and post-service medical evidence reveals no complaints, treatment, or diagnoses of fibromyalgia.  

The Board notes that the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his claim, there is simply no medical evidence of record supporting his assertion that he has fibromyalgia.  Moreover, the Board finds that the Veteran is not competent to diagnose himself with fibromyalgia, as he has no medical training or expertise.  

Therefore, the Board finds that there is no competent medical evidence diagnosing the Veteran with fibromyalgia, and the Veteran is not competent to diagnose himself with such a disease.  As such, the Board finds that the preponderance of the evidence is against the claim for service connection for fibromyalgia, and the benefit-of-the-doubt rule is not for application.  


ORDER

Entitlement to service connection for sinus problems is denied.  

As new and material evidence has been submitted regarding the claim for service connection for low back pain with sciatica, the Veteran's claim is reopened.  To this extent only, the appeal is granted.

Entitlement to service connection for CTS of the left upper extremity, to include as secondary to service-connected  bilateral knee degenerative joint disease, is denied.

As new and material evidence has been submitted regarding the claim for service connection for diabetes mellitus, the Veteran's claim is reopened.  To this extent only, the appeal is granted.

Entitlement to an effective date earlier than May 20, 2013, for the grant of entitlement to a 60 percent evaluation for service-connected tinea versicolor of the chest, arms, and neck is denied.

Entitlement to service connection for COPD (also claimed as lung condition) is denied.

As new and material evidence has not been received regarding the claim of entitlement to service connection for residuals of ureaplasma urealyticum (to include infertility, low sperm count, and low testosterone), the Veteran's claim is not reopened, and the appeal is denied.

As new and material evidence has been submitted regarding the claim for service connection for hypertension, the Veteran's claim is reopened.  To this extent only, the appeal is granted.

Entitlement to service connection for fibromyalgia as secondary to service-connected PTSD is denied.

As new and material evidence has been submitted regarding the claim for service connection for a sleeping disorder, the Veteran's claim is reopened.  To this extent only, the appeal is granted.


REMAND

Additional development is needed prior to the adjudication of the remaining claims on appeal.

Pending NOD/Hearing Request Regarding Reduction

The Board notes that the Veteran's compensation benefits were reduced, effective July 1, 2009, in a September 2015 notification letter.  The Veteran subsequently filed a timely NOD in September 2015.  In a February 2016 statement, the Veteran indicated that he wished to be scheduled for a local hearing related to this claim.  The Veteran has not been afforded a SOC addressing this issue, nor has he been afforded a hearing.  As such, this claim is remanded to allow the RO to provide the Veteran with an appropriate SOC on this issue and to address his hearing request.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  


New Evidence Received/SSOC Needed

Further, the Board notes that additional medical evidence was obtained after the most recent SOC and SSOC addressing these claims.  Specifically, the claims file contains October 2015 VA medical opinions pertaining to  headaches and bilateral hip arthritis.  As the most recent SSOC and SOC addressing these claims were issued in July 2015, the Veteran was sent a June 2016 letter requesting that he indicate whether he wished to waive the right to have this evidence sent back to the AOJ for consideration.  As neither the Veteran nor the representative responded to this letter, the issues of entitlement to service connection for TBI and for a bilateral hip disability must be remanded in order to allow the AOJ the opportunity to review this evidence.  The Board does note that a letter was sent to the Veteran on October 21, 2015, in which the RO adjudicated applications to reopen previously denied claims for service connection for a chronic left hip disability and a chronic right hip disability.  However, this letter also noted that the claims for service connection for chronic left and right hip disabilities were under appeal and would be addressed in a separate decision.  As such, the Board finds the October 2015 letter and accompanying rating decision cannot be substituted in lieu of  a SSOC in this case.

Likewise, the most recent SOC and SSOC addressing the Veteran's increased rating claims for his service-connected tinea versicolor of the chest, arms, and neck, his service-connected patellofemoral pain syndrome with degenerative joint disease of the right knee, and his service-connected degenerative joint disease of the left knee were issued in June 2015.  As additional VA treatment records were received after this SOC and SSOC were issued without a waiver of review of AOJ consideration, these issues must be remanded as well for AOJ review.  

Increased Ratings for Skin, Knees, Aid & Attendance/New Exams

Further, the Board notes that the Veteran underwent a VA skin examination most recently in June 2013, a VA knee examination in February 2014, and a VA aid and attendance examination in June 2012.  As it has been several years since these examinations, the Veteran should be provided current VA examinations to address the current severity of his knee disabilities and his tinea versicolor, as well as to address his aid and attendance claim.

Diabetes Mellitus and Abdominal Aortic Aneurysm

With regard to the Veteran's claims for service connection for diabetes mellitus and abdominal aortic aneurysm, a VA medical opinion was provided in March 2015, in which the examiner determined that there is no direct evidence that PTSD causes diabetes mellitus or abdominal aortic aneurysm.  The examiner noted that, while lifestyle choices may be affected by PTSD, it does not ultimately cause the negative choices and therefore is less likely as not that diabetes mellitus and abdominal aortic aneurysm is related to PTSD.  A VA addendum opinion was provided on March 30, 2015, in which the examiner found that, based on review of the medical evidence, there is no direct evidence that the Veteran's bilateral knee degenerative joint disease causes diabetes mellitus or abdominal aortic aneurysm.  While mobility may be affected by degenerative joint disease, it does not necessarily cause the weight gain and therefore is less likely as not that diabetes mellitus or abdominal aortic aneurysm  is related to service-connected bilateral degenerative joint disease.  While these opinions discuss the issue of causation, no discussion was given as to whether the Veteran's PTSD or bilateral knee condition could have aggravated his diabetes mellitus or abdominal aortic aneurysm.  As such, additional opinions must be obtained regarding the issue of aggravation.  

Heart Condition

Moreover, the Board notes that the Veteran separately appealed a denial for entitlement to service connection for a heart disability.  The Veteran asserted in his October 2012 NOD that he has a heart disability related to his PTSD.  A May 2005 chest x-ray revealed mild cardiomegaly.  As such, the Board finds that an opinion should be obtained addressing whether the Veteran has a heart disability of any kind that was caused or aggravated by his service-connected PTSD.


Sleeping Disorder

With regard to the Veteran's sleeping disorder claim, in a July 2013 private medical record, A.C., R.N, BSN, CCM, LNC, opined that the Veteran's obstructive sleep apnea is at least as likely as not due to obesity secondary to physical and psychological limitations caused by pain as a result of his service-connected bilateral knee condition.  Additionally, a June 24, 2004, VA treatment record noted that the Veteran's sleep apnea is aggravated by past medications for PTSD. In light of these opinions, the Board finds that the Veteran should be scheduled for an appropriate medical examination to address the etiology of his sleep disorder.  

GERD/IBS

With regard to the Veteran's GERD and IBS claims, the Veteran underwent a VA intestinal conditions examination in April 2012.  This examiner did not provide any opinions regarding GERD specifically, despite the fact that GERD was listed in an August 2003 problem list in VA treatment records, and the examiner also did not provide any opinions regarding secondary service connection.  As such, an addendum opinion should be obtained addressing these matters.  

Effective Date SMC

With regard to the issue of entitlement to an effective date earlier than May 20, 2013, for SMC based on a single disability evaluated as 100 percent disabling with additional disabilities independently ratable at 60 percent, the Board notes that this issue is inextricably intertwined with the increased rating claims related to the Veteran's knees and some of the Veteran's service connection claims, as these claims date back to prior to May 20, 2013.  An increase in the evaluations assigned to either of the Veteran's service-connected knee disabilities or any grants of service connection could potentially affect the effective date assigned for the Veteran's entitlement to SMC based on a single disability evaluated as 100 percent disabling with additional disabilities independently ratable at 60 percent.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the Board cannot fairly proceed in adjudicating this issue until any outstanding matters on appeal have been resolved.

Erectile Dysfunction

With regard to the Veteran's claim for entitlement to service connection for erectile dysfunction as secondary to service-connected PTSD, the claims file contains a January 2015 VA medical opinion addressing the issues of low testosterone and infertility.  However, as this opinion did not specifically address the issue of whether erectile dysfunction could have been caused or aggravated by the Veteran's service-connected PTSD, an additional medical opinion should be obtained addressing this matter.

Back Condition

With regard to the Veteran's claim for entitlement to service connection for low back pain with sciatica as secondary to his service-connected bilateral knee disability, a June 2012 VA examiner determined that the Veteran's back condition is less likely than not proximately due to or the result of the Veteran's service-connected condition.  While the examiner indicated that there is no indication of the onset of degenerative joint disease of the spine due to his "bow legged" condition, the examiner did not provide discussion as to the possibility of aggravation of the Veteran's back condition by his service-connected knee disability.  As such, an opinion should be obtained addressing such. 

Hypertension

With regard to the Veteran's claim for entitlement to service connection for hypertension as secondary to his service-connected PTSD, a November 2014 VA examiner determined there is simply not enough evidence that PTSD has a causal link to hypertension, and therefore, it is less likely as not that the Veteran's current hypertension is related to his PTSD. It is more likely to be idiopathic or essential in etiology.  As the examiner did not provide discussion as to the possibility of aggravation of the Veteran's hypertension by his service-connected PTSD, an opinion should be obtained addressing such.

Helpless Child

With regard to the Veteran's claim for entitlement to permanent incapacity for self-support of his son, R.B., the Board notes that R.B. turned 18 in January 2007.  A January 2007 private psychiatric evaluation from J.B.C, Ph.D., M.P.H. noted a variety of disabilities to include attention-deficit hyperactivity disorder, combined type communication disorder, not otherwise specified (central auditory processing disorder, primarily affecting receptive language); oppositional-defiant disorder; dysthymic disorder (provisional); adjustment disorder with mixed disturbance of emotions and conduct; a history of TBI; and a history of abusive treatment in childhood, difficulty adapting to new environments, and frustration regarding academic problems.  While the record suggests that J.B. had several disabilities at the age of 18, there is no opinion of record as to the effects of these disabilities on his capacity for self-support.  As such, a medical opinion should be requested on this matter.  

Finally, all outstanding VA treatment records should be associated with the claims file upon remand. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all available treatment records from the Tuscaloosa VA Medical Center (VAMC) and associated outpatient clinics from October 2015 to the present.

2. Provide the Veteran with a SOC as to the issue of whether a reduction in VA compensation benefits, effective July 1, 2009, is proper.  He should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  Additionally, upon remand, the AOJ should also address the Veteran's local hearing request.

3. Schedule the Veteran for a VA Aid and Attendance or Housebound examination.

4. Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected connected tinea versicolor of the chest, arms, and neck.

5. Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected patellofemoral pain syndrome with degenerative joint disease of the right knee and his service-connected degenerative joint disease of the left knee.

6. Arrange for the Veteran's entire claims folder to be returned to the VA examiner who provided the March 2015 VA opinion pertaining to the Veteran's abdominal aortic aneurysm.  Upon review of the claims file, the examiner should respond to the following:

a. Diagnose all heart disabilities.

b. Provide an opinion as to whether it is at least as likely as not that the Veteran has a diagnosed heart disability of any kind that was caused or aggravated by his active duty service. 

c. Provide an opinion as to whether it is at least as likely as not that the Veteran has a diagnosed heart disability of any kind that was caused or aggravated by his either his service-connected PTSD or his service-connected bilateral knee condition. 

d. Provide an opinion as to whether it is at least as likely as not that the Veteran's abdominal aortic aneurysm was aggravated by either his service-connected PTSD or his service-connected bilateral knee condition.  

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide the underlying reasons for any opinions provided.

A complete rationale for all opinions should be provided.  If the March 2015 VA examiner is unavailable, have an appropriate examiner review the Veteran's claims file and provide the above requested opinions.  If further examination of the Veteran is required, such should be provided.

7. Arrange for the Veteran's entire claims folder to be returned to the VA examiner who provided the March 2015 VA opinion pertaining to the Veteran's diabetes mellitus.  Upon review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's diabetes mellitus was aggravated by either his service-connected PTSD or his service-connected bilateral knee condition.  

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide the underlying reasons for any opinions provided.

A complete rationale for all opinions should be provided.  If the March 2015 VA examiner is unavailable, have an appropriate examiner review the Veteran's claims file and provide the above requested opinions.  If further examination of the Veteran is required, such should be provided.

8. Schedule the Veteran for a VA examination to address his sleep disorder claim.  The examiner should review the claims file, conduct any necessary tests and studies, and elicit a complete history from the Veteran.  All findings should be reported in detail.  Then, the examiner should determine whether the Veteran has a diagnosis of a sleep disorder of any kind, to include sleep apnea.  The examiner should then render an opinion as to whether it is at least as likely as not that diagnosed sleep disorder was caused or aggravated by his active duty service.  The examiner should also provide an opinion as to whether it is at least as likely as not that any diagnosed sleep disorder was caused or aggravated by a service-connected disability, to specifically include PTSD or a bilateral knee disability.  

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide the underlying reasons for any opinions provided.

9. Arrange for the Veteran's entire claims folder to be returned to the VA examiner who conducted the April 2012 VA intestinal conditions examination.  Upon review of the claims file, the examiner respond to the following:

a. Determine whether the Veteran currently has or has had at any point during the processing of these claims a diagnosis of GERD or any other digestive condition other than IBS.

b. If so, should provide an opinion as to whether it is at least as likely as not that any diagnosed digestive condition, to include GERD, was caused or aggravated by his active duty service.

c. Provide an opinion as to whether it is at least as likely as not that any diagnosed digestive condition, to include IBS and GERD, if diagnosed, was caused or aggravated by service-connected PTSD.  

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide the underlying reasons for any opinions provided.

A complete rationale for all opinions should be provided.  If the April 2012 VA examiner is unavailable, have an appropriate examiner review the Veteran's claims file and provide the above requested opinions.  If further examination of the Veteran is required, such should be provided.

10. Arrange for the Veteran's entire claims folder to be returned to the VA examiner who provided the November 2014 opinion pertaining to hypertension.  Upon review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that hypertension was aggravated by service-connected PTSD.  

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide the underlying reasons for any opinions provided.

A complete rationale for all opinions should be provided.  If the November 2014 VA examiner is unavailable, have an appropriate examiner review the Veteran's claims file and provide the above requested opinions.  If further examination of the Veteran is required, such should be provided.

11. Arrange for the Veteran's entire claims folder to be   returned to the VA examiner who provided the June 2012 VA opinion pertaining to the Veteran's back disability.  Upon review of the claims file, the examiner should opine as to whether it is at least as likely as not that the Veteran has a diagnosed back disability of any kind that was aggravated by his service-connected bilateral knee condition.   

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide the underlying reasons for any opinions provided.

A complete rationale for all opinions should be provided.  If the June 2012 VA examiner is unavailable, have an appropriate examiner review the Veteran's claims file and provide the above requested opinions.  If further examination of the Veteran is required, such should be provided.

12. Schedule the Veteran for a VA examination to address his erectile dysfunction claim.  The examiner should review the claims file, conduct any necessary tests and studies, and elicit a complete history from the Veteran.  All findings should be reported in detail.  Then, the examiner should determine whether the Veteran has erectile dysfunction.  The examiner should then render an opinion as to whether it is at least as likely as not that diagnosed erectile dysfunction was caused or aggravated by his active duty service.  The examiner should also provide an opinion as to whether it is at least as likely as not that diagnosed erectile dysfunction was caused or aggravated by his service-connected PTSD.  

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide the underlying reasons for any opinions provided.

13. Arrange for the Veteran's claims file to be sent to an appropriate examiner to provide an opinion regarding the claim for entitlement to permanent incapacity for self-support of R.B. the Veteran's son.  Upon review of the claims file, to particularly include the January 2007 private psychiatric evaluation of R.B., the examiner should discuss the effects of his disabilities on his capacity for self-support before he attained the age of 18.  

Specifically, the examiner should opine as to whether it is at least as likely as not (probability of 50 percent or greater) that R.B., the Veteran's son, was permanently incapable of self-support due to mental or physical incapacity as of his 18th birthday in January 2007.  The explanation of rationale for this opinion should include a discussion regarding the employment and functional limitations that existed at age 18.

In answering the above, the examiner is asked to consider: (1) R.B.'s ability to perform self-care functions, and ordinary tasks expected, (2) R.B.'s education (length, and learning ability), and (3) R.B.'s employment history prior to his 18th birthday.

If it is determined that R.B. was at the time of his 18th birthday capable of self-support, the examiner should identify the evidence that supports that conclusion, and discuss his industrial and employment capabilities.

A complete rationale for all opinions should be provided.  If examination of R.B. is required, such should be provided.

14. After undertaking any other development deemed appropriate, the RO/AMC should readjudicate all remanded issues that have been properly appealed.  If the benefits sought are not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  Failure to report for any scheduled examination may result in the denial of a claim.   See 38 C.F.R. § 3.655 (2016).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


